UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4104
CHARLES EMMANUEL BROWN,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 01-4367
FARNARDO MANCHINI DUPONT, a/k/a
Farnard Manchini Dupont,
              Defendant-Appellant.
                                       
            Appeals from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                         (CR-99-154-MU)

                      Submitted: April 25, 2002

                       Decided: May 6, 2002

        Before WILLIAMS and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2                      UNITED STATES v. BROWN
                             COUNSEL

Randolph M. Lee, Charlotte, North Carolina; Carol B. Andres, Ashe-
ville, North Carolina, for Appellants. Mark Timothy Calloway,
United States Attorney, Anne Magee Tompkins, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Charles Emmanuel Brown and Farnardo Manchini Dupont appeal
from their convictions and sentences imposed following their guilty
pleas to conspiracy to commit a crime against the United States, in
violation of 18 U.S.C.A. § 371 (West 2000)—namely, armed bank
robbery—and two counts each of carrying and brandishing a firearm
during a crime of violence, in violation of 18 U.S.C.A. § 924(c) (West
2000) and 18 U.S.C.A. § 2 (West 2000). Dupont also pled guilty to
eight counts of armed bank robbery in violation of 18 U.S.C.A.
§ 2113(d) (West 2000). Their attorneys have filed a joint brief pursu-
ant to Anders v. California, 386 U.S. 738, 744 (1967), asserting that
there are no meritorious issues for appeal, but addressing the possibil-
ity that Brown’s sentence was improper and that Dupont was pro-
vided ineffective assistance of counsel or that his case was affected
by prosecutorial misconduct. The Defendants were informed of their
right to file pro se briefs, but have not done so. Because our review
of the record discloses no reversible error, we affirm.

   We find that both Defendants’ guilty pleas were knowingly and
voluntarily entered after thorough hearings pursuant to Fed. R. Crim.
P. 11. Brown and Dupont were properly advised of their rights, the
offenses charged, and the maximum sentences for the offenses. The
court also determined that there was an independent factual basis for
                        UNITED STATES v. BROWN                          3
each plea and that the pleas were not coerced or influenced by any
promises. See North Carolina v. Alford, 400 U.S. 25, 31 (1970);
United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).

   In his written plea agreement, Dupont waived his right to appeal,
except for claims of ineffective assistance of counsel or prosecutorial
misconduct. We find this waiver valid. See United States v. Wessells,
936 F.2d 165, 167-68 (4th Cir. 1991). To the extent that Dupont
asserts a claim of ineffective assistance of counsel, because the record
does not conclusively demonstrate counsel’s ineffectiveness, such a
claim is more appropriately brought in a motion pursuant to 28
U.S.C.A. § 2255 (West Supp. 2001). See United States v. King, 119
F.3d 290, 295 (4th Cir. 1997). Further, our review of the record dis-
closes no prosecutorial misconduct. Accordingly, we affirm Dupont’s
conviction and sentence.

   Brown challenges the propriety of his sentences, contending that
his sentences for the two firearm offenses should not be consecutive
to the sentence on the conspiracy count. However, 18 U.S.C.A.
§ 924(c) sets forth a separate and distinct crime from conspiracy
under 18 U.S.C.A. § 371. See United States v. Studifin, 240 F.3d 415,
420 (4th Cir. 2001); United States v. Terry, 86 F.3d 353, 355-56 (4th
Cir. 1996). Accordingly, imposition of the mandatory consecutive
sentences for the firearm charges does not violate double jeopardy.

   As required by Anders, we have reviewed the entire records in
these appeals and have found no meritorious issues for appeal. We
therefore affirm both Defendants’ convictions and sentences. This
court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, but counsel believes that
such a petition would be frivolous, then counsel may move in this
court for leave to withdraw from representation. Counsel’s motion
must state that a copy thereof was served on the client. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED